Case 2:17-cr-00587-JMA Document 156 Filed 11/11/19 Page 1 of 3 PageID #: 1392




                                                                       November 11, 2019
BY ECF AND EMAIL

The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

       Re: United States v. Christopher McPartland, et al., 17-cr-0587 (JMA)

Dear Judge Azrack:

        We submit this letter on behalf of the defendant Thomas Spota and in response to the
government’s unsolicited and untimely letter brief, dated November 10, 2019, concerning the
admission of James Burke’s IAB file and related documents. Simply put, the government’s
submission again lays bare its strategy—in the face of paltry direct evidence—to convict the
defendants through the introduction of highly inflammatory other-act evidence. The government,
in effect, seeks to turn the side show into the show. But enough is enough. The cumulative
prejudicial effect of this evidence is now well nigh crippling, and the Court must say so.

The 1993 IAB Case

        The Court has already ruled (over our objection) that the government may admit evidence
concerning IAB Case 93-152 in order to prove Burke’s alleged hatred of one of the investigating
officers in that case, Patrick Cuff, and to provide context for the allegedly retaliatory actions Burke
took against Cuff (including acts the defendants had no involvement in).

        But that ruling by no means necessitates admitting evidence setting forth detailed
descriptions of the salacious allegations against Burke in IAB Case 93-152—most of which were
deemed to be unsubstantiated, and all of which turn on the fact that Burke had sex with a prostitute,
a facially inflammatory fact that would smear the defendants merely for their association with
Burke. See, e.g., Defs.’ Opp. Br. at 20–21 (collecting cases noting prejudicial effect of evidence
concerning prostitution). Moreover, the evidence is simply not necessary to explain Burke’s
alleged hatred of Cuff—admission of the fact of the investigation, the outcome, and Cuff’s
involvement would suffice. Given the minimal probative value of the IAB case file, and the high
risk of unfair prejudice, this evidence must be excluded.
Case 2:17-cr-00587-JMA Document 156 Filed 11/11/19 Page 2 of 3 PageID #: 1393




        Nor does the Court’s ruling warrant the admission of evidence reflecting that Mr. Spota
served as Burke’s private attorney in this matter. In the context of this trial (where the government
intends to portray Burke and Mr. Spota as extremely close), such evidence would inevitably lead
to the inference that Mr. Spota deserves reproach for his entirely legal and proper representation
of Burke. The government’s effort to twist that legal and proper representation into a predicate
for finding that Mr. Spota joined Burke in a retaliatory cabal is misguided and highly prejudicial,
and must be rejected.

The 1999 IAB Case

        The government’s request to admit IAB File 99-41, concerning the charge that Burke was
running a prostitution ring, is even more outlandish. As an initial matter, the government’s
argument for admitting the evidence is entirely illogical—it is ludicrous to assert that Burke hated
Cuff because Cuff deemed a charge against Burke to be unsubstantiated. Indeed, the file states
that “not . . . one individual . . . could provide first hand information to corroborate any of these
allegations.” See IAB File 99-41 at 1. Given the government’s utter failure to provide a logical
rationale for the relevance of this evidence, and the extreme risk of unfair prejudice that admission
of this facially scurrilous and unsubstantiated allegation would pose to Mr. Spota, the evidence
must be excluded.

The Anonymous Letter

         Finally, admitting the anonymous letter would be tantamount to denying Mr. Spota a fair
trial on the actual charges in this case.

         The government seeks to introduce the letter—an anonymous, unsworn, multi-page screed
of almost entirely unfounded and outrageous accusations against Burke—solely so that the jury
may determine whether a response to a single paragraph in that letter was accurate. Put simply, it
is very hard to imagine a more unfairly prejudicial piece of evidence than that letter. And given
the government’s narrative of the close relationship between Burke and Mr. Spota, it is entirely
implausible that the jury could be exposed to the letter’s numerous, shocking allegations and still
fairly judge Mr. Spota on the instant charges.

        Presumably aware of the extraordinary risk of prejudice the letter poses, the government
goes to extreme lengths to argue the relevance of the letter. The government asserts (in painfully
hyperbolic terms) that the letter proves the “superhuman lengths” Mr. Spota went to in order to
promote Burke’s career. See Gov’t Ltr. at 4. But the government does not need this flagrantly
prejudicial letter to make that case. It has a plethora of other evidence to prove that point, including
the fact that Mr. Spota consistently supported Burke’s rise through the ranks of the Suffolk County
law enforcement community over a period of many years.




                                                   2
Case 2:17-cr-00587-JMA Document 156 Filed 11/11/19 Page 3 of 3 PageID #: 1394
